Citation Nr: 9920253	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a lumbar laminectomy with spinal 
stenosis for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1978 and died in November 1996.

The current appeal arises from a rating decision dated in 
January 1997 in which the No. Little Rock, Arkansas, Regional 
Office (RO) denied accrued benefits on the basis of the 
veteran's claimed entitlement to increased evaluation for his 
service-connected low back disability.  The appellant, the 
veteran's widow, subsequently perfected an appeal of that 
decision.

The Board considers the language used by the veteran in his 
VA Form 9, dated in November 1995, as being a claim for a 
total rating for compensation purposes based on individual 
unemployability, and consideration of 38 C.F.R. § 3.321(b).  
The Board further considers the testimony given by the 
appellant at her hearing as raising the issues of entitlement 
to a total rating for compensation purposes based on 
individual unemployability and consideration of 38 C.F.R. 
§ 3.321(b).  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death in November 1996, the 
postoperative residuals of a lumbar laminectomy with spinal 
stenosis evidence were productive of pronounced disability.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for postoperative 
residuals of a lumbar laminectomy with spinal stenosis for 
accrued benefits purposes have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.1000, Part 4, § 4.7, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death. The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1000(a) (1998).

The veteran died in November 1996.  Prior to his death, the 
veteran had perfected an appeal for an increased evaluation 
for postoperative residuals of a lumbar laminectomy with 
spinal stenosis, which was rated at 40 percent disabling.  
The appellant, the veteran's widow, during a hearing at the 
RO contends that the veteran's low back disorder warranted a 
higher rating. 

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected postoperative 
residuals of a lumbar laminectomy with spinal stenosis may be 
briefly described.  In August 26, 1977, the veteran underwent 
a laminectomy at L4 bilaterally and a hemicolectomy at L3 and 
L5 was accomplished with a diskectomy at L3-4 and L4-5.  The 
final diagnosis was spinal stenosis, L3 thru L5, with 
herniated nucleus pulposus at L3-4 and L4-5.

According to the report of a Department of Veterans Affairs 
(VA) orthopedic examination performed in July 1978, it was 
the examiner's conclusion that the veteran had a diagnosis of 
"postoperative status, laminectomy for spinal stenosis, 
lumbosacral."  In a rating action dated in August 1978, the 
RO granted service connection for postoperative residuals of 
a lumbar laminectomy with spinal stenosis, and assigned a 
schedular 20 percent evaluation for that disability under the 
provisions of Diagnostic Codes 5293.

The veteran continued to receive treatment for low back 
problems.  By a rating action dated in September 1979, the RO 
assigned a schedular 60 percent evaluation for postoperative 
residuals of a lumbar laminectomy with spinal stenosis.

Following a VA orthopedic examination conducted in July 1982, 
by a rating action dated in August 1982, the RO reduced the 
evaluation assigned for the veteran's postoperative residuals 
of a lumbar laminectomy with spinal stenosis to 40 percent.  
The 40 percent rating remained in effect until the veteran's 
current claim.

The RO assigned a 40 percent rating for the postoperative 
residuals of a lumbar laminectomy with spinal stenosis 
pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 5293.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5293 provides that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The next higher 
evaluation, 60 percent, is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and intermittent relief.  This is the maximum rating 
assignable under this code. 

From 1993 to 1996 the veteran received frequent treatments at 
a VA and facilities for low back pain.  A March 1994 report 
indicated that he was using a TENS with some relief. 

A medical statement from a private physician dated in May 
1994 included a diagnostic impression of symptomatic post 
lumbar laminectomy syndrome, rule out chronic nerve root 
irritation.  The private physician noted that the veteran 
reported complaints of chronic low back pain.  An examination 
showed the veteran was in chronic pain.  The veteran had 
straightening of the lumbar lordosis and restriction of 
motion in forward flexion, extension and lateral rotation.  
Forward flexion of the lumbar spine was possible  to 45 
degrees.  He had a great deal of spasm and limitation of 50 
percent.  He had a positive sciatic stretch at approximately 
40 degrees, bilaterally.  Knee jerks and ankle jerks were 
diminished and extensors were intact.  There was no evidence 
of atrophy or sensory deficit.  X-rays of the lumbar spine 
showed progressive lumbar degenerative disc disease and 
facetal arthritis.

Private nerve conduction studied and an EMG, conducted in 
July 1994 revealed findings that were interpreted as normal.  
A private lumbar myelogram dated in July 1994 showed anterior 
extradural defects at the L3-4, L4-5, and L5-S1 levels, which 
was consistent with arachnoiditis.

A private computerized tomography scan of the lumbar spine 
dated in July 1994 showed evidence of diffuse bulges of the 
disc at the L3-4 and L4-5 levels with possible associated 
boney osteophyte formation at these levels, broad based 
central disc herniation, and arachnoiditis.

A VA orthopedic examination was performed at the RO in 
November 1994.  At that time, the veteran reported complaints 
of low back and leg pain.  He stated that he was only able to 
stand 15 minutes before he experienced pain in his left foot, 
which radiated upwards.  The veteran reported that he was 
employed by the Army Corps of Engineers but that he had so 
much absenteeism due to back pain that he had been put on 
leave.  

On examination, the veteran had slight flattening of the 
lumbosacral lordosis.  The veteran was able to bend forward 
minimally to the extent the fingertips were at the upper 
tibia, straightening, but reversing the lumbosacral lordosis.  
Extension was present to two degrees.  Right and left lateral 
bending was possible to 20 degrees with normal symmetrical 
vertebral motion.  There was no evidence of muscle spasm of 
the lumbar spine.  

The veteran walked with a fairly normal gait and he was able 
to walk on his heels as well as his toes, although he had 
much extraneous motion, but he was still able to stay on his 
toes and heels.  It was noted that the examiner was unable to 
elicit knee jerks or ankle jerks inasmuch as the veteran did 
not relax his muscles.  Straight leg raising was positive at 
approximately 75 degrees bilaterally, causing the veteran 
back pain.  There was good range of hip motion without 
discomfort.  There were good pedal pulses bilaterally.  There 
was no evidence of motor weakness or sensory deficit in the 
lower extremities.  

X-rays of the lumbosacral spine showed arthritis in the facet 
joints.  There were degenerative changes in the L3-L4, L4-L5, 
and S1 and discs.  There were no marked changes of spinal 
stenosis or herniated nucleus pulposus.  There were also 
signs of possible arachnoiditis.  The diagnosis was herniated 
nucleus pulposus.

The veteran was afforded a personal hearing at the RO in 
March 1996.  At that time, he testified that he suffers from 
constant back pain as well as pain in his legs.  He reported 
that he has daily muscle spasms in his back and legs, some 
numbness in his thighs, and that standing and walking were 
difficult.  He mentioned he wore a TENS unit and often a back 
brace.

VA nerve conduction studies and an electromyography dated May 
1996 were indicated to have been normal.

A July 1996 letter from the VA neurosurgery service informed 
the veteran that the computed tomography myelogram of the 
lumbar spine dated in July 1996 showed stenosis at the L3-4 
and L4-5 interspaces.  It was stated that surgery was 
recommended and arrangements were being made for his 
admission for surgical decompression.  

Received in July 1997 was a copy of a September 1996 decision 
by the Social Security Administration which is to the effect 
that the veteran was unable to work due to his low back 
disability.

The appellant testified at a RO hearing in July 1997 that the 
veteran's back condition interfered, in pertinent part, with 
his job, family and his sex life.  She reported that the 
veteran could not sleep well at night and could not help his 
with the children or with household chores without 
excruciating pain and without stopping to rest.  She 
mentioned that the veteran complained of weakness and 
numbness of his left leg.

To summarize, the evidence reflects prior to his death that 
veteran was being treated for chronic low back pain.  The 
private medical statement dated in May 1994 confirmed the 
presence of paravertebral muscle spasm.  Although there was 
no evidence of sensory deficit, there was significant 
impairment in the range of motion of the lumbosacral spine.  
Also, both the knee and ankle jerks were diminished. 

Additionally, the November 1994 VA examination showed severe 
limitation of motion of the lumbosacral spine.  The VA 
examiner was unable to elicit knee jerks or ankle jerks, 
although it was indicated that the veteran did not relax his 
muscles for this test.  During the examination the veteran 
indicated that he was unable to stand for more than 15 
minutes without pain beginning in his left foot and radiating 
upwards.  He further reported that he had been placed on 
leave due to the back pain.  

Private and VA nerve conduction studies and EMGs showed no 
abnormality.  However, a July 1996 VA computed tomography 
myelogram of the lumbar spine showed stenosis at the L3-4 and 
L4-5 interspaces and at that time the veteran was being 
scheduled for surgery.

Based on the medical evidence and the symptoms and complaints 
of the veteran on file at the time of his death, it is the 
judgment of the Board that the degree of impairment resulting 
from postoperative residuals of a lumbar laminectomy with 
spinal stenosis more nearly approximated the criteria for the 
next higher evaluation under diagnostic Code 5293.  38 C.F.R. 
§ 4.7 (1998).  Accordingly, a 60 percent rating is warranted 
for pronounced impairment for accrued purposes.  This is the 
maximum schedular evaluation permitted under this diagnostic 
code. 


ORDER

Entitlement to a 60 percent evaluation for postoperative 
residuals of a lumbar laminectomy with spinal stenosis for 
accrued purposes is granted, subject to the provisions 
governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

